Title: To John Adams from Alagnac, 18 May 1778
From: Alagnac
To: Adams, John


      
       A Clermont ferrant en auvergne le 18 May 1778
      
      Le Docteur Franklin, Monsieur, a qui j’ay eu l’honneur D’ecrire pour Savoir Des nouvelles D’un jeune homme nommé le chevalier De Pontgibaut, embarqué Sur le navire l’arc en ciel, partit De Nantes Depuis le Il 8bre 1777, avec plusieurs lettres De recommendation pour Mrs De Con Wai et De la Fayette, Dans l’esperance D’etre employé Dans vos troupes Des Colonies unies De l’amerique; m’a mendé qu’il n’en avait point entendu parler permettes moi monsieur De m’Addresser a vous Comme Arrivant nouvellement De Ce pays la, peut etre auries vous quelque Connaisance Du Sort De le chevalier, ou Du navire L’arc en ciel et vous m’obligeries infiniment Si vous avies la bonté De m’instruire De la Destinie De l’un ou De l’autre. Le jeune homme plein D’ame et D’ardeur jaloux D’acquerir de la gloire pour une aussi bonne Cause, est fort cher a Sa famille et Son Silence Depuis Son Depart donne a Son pere Comte De Chalier Viellard repectable agé De 77 ans la plus grande inquietude, ne Serais ce pas abuser De votre Complaisance monsieur, que De vous prier D’alleger Son Tourment en Daignant vous informer ce qu’est Devenu le jeune homme supose que vous n’en ayes pas la moindre Connaissance oserais esperer Cette grace De vous monsieur et Celle De Croire que I have the honour to be With a great respect Sir your Most obedient humble Servant
      
       D’alagnac
      
      
       Mr. la Combe negotiant de Ce pays Ci qui a voyage tres longtems Dans vous Colonies et qui Se propose D’y retourner a bien voulu Se charger de vous remettre ma lettre en main proper c’est un garcon qui merite votre protection.
      
     